DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  

Claims 10, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN107573937A to Shao et al. (hereinafter Shao), submitted by applicant in the IDS filed 4/12/22, using a machine translation.

Regarding claim 10, Shao discloses a wavelength converting structure (solid luminescent material, para [0005]) comprising an NIR phosphor material (para [0007]), the NIR phosphor material comprising M(BO3):xCr, where M is at least one of Sc, Al, Lu, Gd and Y and wherein 0.005 ≤ x ≤ 0.2 (para [0010]-[0011]).  When M is at least one of Sc, Al, Lu and Y, the Shao formula overlaps instantly claimed formula Sc1-x-yAyMO:Crx, wherein MO = BO3, A = Lu, Y, Al or a mixture thereof, 0< x ≤0.75 and 0 > y.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.
Shao does not expressly recite the particular amounts of Sc, Lu, Y and/or Al.  However, see MPEP 2144.05(II)(A), which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.  It would also be obvious to optimize the amount of each element to provide a phosphor with stable chemical properties and excellent luminescence (para [0007]).

Regarding claim 15, Shao discloses the wavelength converting structure according to claim 10, wherein MO is BO3 and 0.005 ≤ x ≤ 0.2 (para [0010]-[0011]), which falls within the instantly claimed range of 0< x ≤ 0.5.  Shao does not expressly disclose the particular amounts of Lu, Y and/or Al, particularly wherein y >0 and y ≤ 0.9.  However, see MPEP 2144.05(II)(A), cited above.  It would also be obvious to optimize the amount of each element to provide a phosphor with stable chemical properties and excellent luminescence (para [0007]).

Regarding claim 16, Shao discloses the wavelength converting structure according to claim 10, wherein MO is BO3 and Shao M is Lu and Sc (para [0010]-[0011] and para [0047]), which is the instantly claimed formula wherein A is Lu.  Shao further discloses wherein 0.005 ≤ x ≤ 0.2 (para [0011]) which overlaps the instantly claimed range of  0.01 ≤ x ≤ 0.06 but fails to expressly disclose the amount of Lu, particularly wherein 0.05 ≤ y ≤ 0.25.  However, see MPEP 2144.05(II)(A), cited above.  It would also be obvious to optimize the amount of Lu to provide a phosphor with stable chemical properties and excellent luminescence (para [0007]).

Regarding claim 17, Shao discloses the wavelength converting structure according to claim 10, wherein the NIR phosphor material includes a phosphor material M(BO3):xCr, where M is at least one of Sc, Al, Lu and Y and wherein 0.005 ≤ x ≤ 0.2 (para [0010]-[0011]).  When M is Sc, the formula is Sc(BO3):xCr, which overlaps instantly claimed formula, Sc0.98-x LuxBO3:Cr0.02 where x=0. See MPEP 2144.05(I), cited above. 

Regarding claim 19, Shao discloses the light emitting device comprising:
a light source emitting a first light (blue emitting LED, para [0005] and [0007]); and
the wavelength converting structure of claim 10 disposed in a path of the first light, the NIR phosphor in the wavelength converting structure emitting a second light having a wavelength range of 700 to 920 nm (para [0007]) which overlaps the instantly claimed range of 700 nm to 1100 nm, in response to absorbing the first light.  See MPEP 2144.05(I), cited above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10, 11, 15-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 14 of U.S. Patent No. 10,873,011 B2 (hereinafter 011). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping light emitting devices comprising light sources emitting a first light and overlapping wavelength converting structures disposed in a path of the first light (instant claims 10 and 19 and 011 claims 1, 3, 5, 6 and 14) further comprising overlapping NIR phosphors and a second phosphor material that includes at least one of a red and green phosphor (instant claims 11 and 20 and 011 claims 4 and 7). Both teach overlapping NIR phosphors having overlapping borate formulas with overlapping x and y ranges (claims 10 and 15-17 and 011 claim 7).  See MPEP 2144.05(I), cited above. 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 and 18-20 of copending Application No. 16/829932 (hereinafter 932). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping devices comprising overlapping wavelength converting structures disposed in a path of the first light (instant claims 10 and 19 and 932 claims 12-14 and 20) further comprising overlapping NIR phosphors and a second phosphor material that includes at least one of a red phosphor and an infrared phosphor (instant claims 11 and 20 and 932 claims 9-11, 14, 18 and 19).  Both teach overlapping NIR phosphors having overlapping borate and phosphate structures with overlapping x and y ranges (instant claims 1-10 and 12-17 and 932 claim 10).  932 claim 10 states that the wavelength converting material comprises one or more phosphors selected from a group that includes ScBO3:Cr and ScBP3O12:Cr with overlapping amounts of Sc and Cr (see MPEP 2144.05(I), cited above) but fails to expressly recite the particular amounts of each phosphor as set forth in instant claim 18.  However, see MPEP 2144.05(II)(A) cited above.  One of ordinary skill in the art is expected to arrive at the optimal amount of each phosphor via routine experimentation. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734